4 N.Y.3d 793 (2005)
TOKIO MARINE AND FIRE INSURANCE CO., LTD., et al., Respondents,
v.
ANGELO BORGIA et al., Appellants, et al., Defendant.
Court of Appeals of the State of New York.
Submitted January 18, 2005.
Decided February 22, 2005.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that dismissed the appeal from Supreme Court's order denying appellants' motion to renew, dismissed upon the ground that such portion of the Appellate Division order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.